12-3525-cv
     Parada v. Banco Industrial de Venezuela, C.A.

 1                       UNITED STATES COURT OF APPEALS 
 2                           FOR THE SECOND CIRCUIT 
 3    
 4    
 5                                     August Term, 2013 
 6    
 7           (Argued: August 29, 2013                    Decided: March 25, 2014) 
 8    
 9                                   Docket No. 12‐3525‐cv 
10    
11   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
12    
13   CARMEN PARADA, 
14    
15                      Plaintiff‐Appellant, 
16    
17                               v. 
18                                                   
19   BANCO INDUSTRIAL DE VENEZUELA, C.A., ALEXANDRA BERMEO, 
20   EVP General Manager, OSCAR RECINOS, Operations Manager, DAIHANA 
21   FERNANDEZ, Letters of Credit Supervisor, IRIS ROSA, IT Officer, 
22   FRANKLYN FELIX, Paying and Receiving Department, DANIEL 
23   BETANCES, Compliance Officer, FLOR VALERDI, Compliance Officer,   
24    
25                      Defendants‐Appellees. 
26    
27   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ X 
28    
29   Before:  RAGGI, LYNCH, and LOHIER, Circuit Judges. 
30    
31            Claiming that she was unable to sit for a prolonged period of time, 
32   Carmen Parada sued her employer, Banco Industrial de Venezuela, C.A. 
33   (“BIV”), for discriminating and retaliating against her in violation of the 
34   Americans with Disabilities Act of 1990 (“ADA”) and analogous State and 
35   local antidiscrimination laws, as well as for violating the Fair Labor Standards 
36   Act’s overtime pay requirements.  The United States District Court for the 
37   Southern District of New York granted summary judgment in BIV’s favor on 
 1   all of Parada’s federal claims and declined to exercise supplemental 
 2   jurisdiction over her remaining claims.  In dismissing Parada’s disability 
 3   discrimination claim, the District Court held that Parada’s inability to sit for a 
 4   prolonged period of time could not constitute a disability under the ADA as a 
 5   matter of law.  We AFFIRM in part and VACATE and REMAND in part. 
 6    
 7                                          DAVID THOMAS AZRIN, Gallet Dreyer & 
 8                                          Berkey, LLP, New York, NY, for 
 9                                          Plaintiff‐Appellant. 
10                                                  
11                                          GREGORY SETH GLICKMAN (Maureen 
12                                          Maria Stampp, on the brief), Lewis 
13                                          Brisbois Bisgaard & Smith LLP, New 
14                                          York, NY, for Defendants‐Appellees.  
15                                            
16   LOHIER, Circuit Judge: 

17         The primary question presented by this appeal is whether an 

18   employee’s inability to sit for a prolonged time may constitute a disability 

19   under the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 

20   et seq.  The United States District Court for the Southern District of New York 

21   (Stein, J.) granted summary judgment in favor of Banco Industrial de 

22   Venezuela, C.A. (“BIV” or “the Bank”), dismissing Carmen Parada’s claims of 

23   discrimination and retaliation under the ADA and analogous State and local 

24   laws, as well as her claim for overtime pay and penalties under the Fair Labor 

25   Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.  In dismissing the 

26   discrimination claim, the District Court held that Parada’s inability to sit for a 



                                              2
 1   prolonged period of time, due to a spinal injury that she sustained in 2007, 

 2   could not constitute a disability under the ADA as a matter of law.  For the 

 3   reasons explained herein, we conclude that such a categorical legal 

 4   determination is unwarranted and, accordingly, we vacate that portion of the 

 5   judgment and remand for further proceedings.  The District Court’s 

 6   disposition of Parada’s remaining federal claims is affirmed.   

 7                                    BACKGROUND 

 8         1. Facts 

 9         In reviewing the District Court’s grant of summary judgment in favor 

10   of BIV, “we construe the evidence in the light most favorable to the plaintiff, 

11   drawing all reasonable inferences and resolving all ambiguities in [her] 

12   favor.”  In re Omnicom Grp., Inc. Sec. Litig., 597 F.3d 501, 504 (2d Cir. 2010) 

13   (quotation marks omitted). 

14         Parada worked for BIV as a Senior Letters of Credit Specialist, a largely 

15   sedentary job that involved organizing credit letter applications, ensuring that 

16   certain documents complied with various standards, and issuing credit 

17   letters.  Parada regularly worked more than forty hours per week.  She 




                                             3
 1   initially submitted her overtime hours until BIV informed her that she was in 

 2   fact exempt from receiving overtime payments under the FLSA.   

 3         Nearly six months into her job, in April 2007, Parada fell on a sidewalk 

 4   and hurt her back severely enough that she could no longer sit for long 

 5   periods of time.  Her injury prompted her to stand for portions of the 

 6   workday and to ice her neck and back.  After diagnosing Parada with 

 7   lumbosacral and cervical sprains and several spinal disc herniations, Parada’s 

 8   doctors directed her to avoid sitting for prolonged periods.   

 9         Soon afterward, Parada requested an ergonomic chair from BIV’s 

10   Operations Manager, a bank supervisor.  There is no dispute that an 

11   ergonomic chair might have enabled Parada to remain at work.1  In October 

12   2007, having received no response, Parada asked again for a chair and even 

13   offered to pay for it, to no avail.  In late October or early November 2007 

14   Parada complained to the Bank that she could not continue working without 

15   a better chair.  Finally, the Operations Manager promised to respond when he 

16   returned from a business trip, but advised Parada to speak with another bank 

17   supervisor in the interim.  Parada’s exchange with the Operations Manager 


      Indeed, Parada borrowed a co‐employee’s ergonomic chair for a day and 
     1

     was able to complete her assignments without pain.   

                                             4
 1   appears to have been the last straw.  It prompted her to complain to BIV’s 

 2   Compliance Officer that the Bank had failed to accommodate her and then to 

 3   announce plans to take a leave of absence without a specific return date.  As 

 4   of November 28, 2007, Parada had stopped going to work and had exhausted 

 5   her paid leave.   

 6         What followed was an unfortunate, months‐long dispute between BIV 

 7   and Parada about the extent of her disability, the duration of her leave of 

 8   absence, and BIV’s repeated requests for additional medical documentation of 

 9   her disability, including proof that she needed to be absent from work.  At the 

10   onset of the dispute, Parada’s orthopedist recommended that BIV provide her 

11   with an ergonomic chair, permit her frequent daily breaks, and allow her to 

12   obtain short‐term disability insurance benefits from early December 2007 

13   until January 7, 2008.  BIV completed its portion of the short‐term disability 

14   insurance benefit forms, and Parada applied for and received the benefits, 

15   initially until January 7, 2008.  

16         On January 8, 2008, Parada confirmed that she was unable to return to 

17   work.  Another round of correspondence followed in which the Bank 

18   reprimanded Parada for not providing regular updates about her condition or 




                                             5
 1   medical confirmation that her extended absence was really necessary.  

 2   Among other things, Parada responded with a medical report reaffirming 

 3   that her neck and back injuries prevented her from “prolonged sitting.”  

 4   Parada’s short‐term disability benefits, which by then had been extended by 

 5   one month, finally expired on February 11, 2008, and her application for long‐

 6   term disability benefits was denied the following month.  On May 1, 2008, the 

 7   Bank effectively terminated Parada by sending her a letter that stated,  

 8          Despite our repeated requests, you have not provided us with 
 9          documentation regarding your continued absence from work. 
10          We understand that your application for long‐term disability 
11          benefits was denied on March 25, 2008, and you have not 
12          contacted us at all since that date.  We therefore have no choice 
13          but to consider you to have abandoned your job, effective  
14          today . . . .   
15                  
16   Joint App’x 213.   

17         That month, Parada, through an attorney, contacted BIV in an effort to 

18   get overtime pay for the hours she had worked in excess of forty hours per 

19   week, notwithstanding BIV’s previous classification of her position as exempt 

20   from the FLSA’s overtime requirements.  After Parada filed a claim in August 

21   2008, the United States Department of Labor (“DOL”) conducted an 

22   investigation and determined that the Bank owed Parada $1,304.93 in 




                                             6
 1   overtime.  DOL declined, though, to assess penalties, which would have been 

 2   appropriate had the FLSA violation been willful.  After the DOL’s 

 3   determination, the Bank sent a check to Parada, who refused to accept it.  

 4         2. Procedural History 

 5         Parada, initially acting pro se, filed a complaint, which she amended in 

 6   March 2010, alleging, among other things, that BIV had discriminated and 

 7   retaliated against her by ignoring her requests for reasonable accommodation 

 8   of her back injury and subsequently firing her.  The Bank moved to dismiss 

 9   the amended complaint.  After notifying the parties, the District Court 

10   converted the motion into one for summary judgment and granted it as to 

11   Parada’s disability discrimination claim, concluding that the inability to sit for 

12   a prolonged period is not a disability under the ADA.  The District Court also 

13   granted the motion as to Parada’s retaliation claim on the ground that Parada 

14   failed to show enough temporal proximity between her requests for an 

15   ergonomic chair and her termination to give rise to an inference of causation 

16   between the two events.  Citing the absence of evidence that the Bank had 

17   willfully violated the FLSA, the District Court also dismissed Parada’s FLSA 

18   overtime claim as barred by the two‐year statute of limitations applicable to 




                                             7
 1   claims of nonwillful violations of the FLSA.  See 29 U.S.C. § 255(a).  Finally, 

 2   the District Court declined to exercise supplemental jurisdiction over Parada’s 

 3   remaining claims under the New York State Human Rights Law (“NYSHRL”) 

 4   and the New York City Human Rights Law (“NYCHRL”).  

 5         Parada appealed.   

 6                                      DISCUSSION 

 7         1. ADA Discrimination Claim 

 8         On appeal, Parada makes two arguments with respect to her claim of 

 9   discrimination under the ADA.  First, Parada claims that the District Court 

10   should not have converted the Bank’s motion to dismiss into a motion for 

11   summary judgment.  Second, Parada contends that the District Court wrongly 

12   concluded that her inability to sit for a prolonged period is not a disability 

13   under the ADA.  We easily reject the first argument, but we agree with 

14   Parada’s second argument and hold that impairments that limit the ability to 

15   sit for long periods of time do not categorically fail to qualify as disabilities 

16   under the ADA. 

17                a. Conversion of the Motion to Dismiss 

18         Federal Rule of Civil Procedure 12(d) provides as follows:   




                                              8
 1        If, on a motion under Rule 12(b)(6) or 12(c), matters outside the 
 2        pleadings are presented to and not excluded by the court, the 
 3        motion must be treated as one for summary judgment under 
 4        Rule 56.  All parties must be given a reasonable opportunity to 
 5        present all the material that is pertinent to the motion.   
 6         
 7   We review the District Court’s decision to convert BIV’s motion to dismiss for 

 8   abuse of discretion, recognizing that Parada was pro se when the District 

 9   Court made its decision.  See In re Merrill Lynch Ltd. P’ships Litig., 154 F.3d 

10   56, 58 (2d Cir. 1998).   

11          “[A] district court acts properly in converting a motion for judgment on 

12   the pleadings into a motion for summary judgment when the motion presents 

13   matters outside the pleadings, but the rule requires that the court give 

14   sufficient notice to an opposing party and an opportunity for that party to 

15   respond.”  Hernández v. Coffey, 582 F.3d 303, 307 (2d Cir. 2009) (quotation 

16   marks omitted).  Notice is “particularly important” for a pro se litigant, who 

17   must be “unequivocal[ly]” informed “of the meaning and consequences of 

18   conversion to summary judgment.”  Id. at 307–08 (quotation marks omitted).  

19   The District Court clearly notified Parada that the Bank’s motion to dismiss 

20   could be converted into a motion for summary judgment, and its eventual 

21   decision to effect the conversion was not otherwise improper.  Among other 




                                             9
 1   things, the information relevant to Parada’s discrimination claim – whether 

 2   Parada was disabled under the ADA – was within Parada’s possession, and 

 3   nothing prevented her from submitting that information in the form of her 

 4   own medical records or an affidavit evidencing her disabling injuries.  We 

 5   conclude that the District Court acted within its discretion in treating the 

 6   Bank’s motion as one for summary judgment.  

 7                b. Parada’s Alleged Disability 

 8         We turn to the District Court’s dismissal of Parada’s claim of 

 9   discrimination under the ADA.  As part of her prima facie case, a plaintiff 

10   must prove that she is “disabled” as defined under the ADA.  See McMillan v. 

11   City of New York, 711 F.3d 120, 125 (2d Cir. 2013).  As relevant here, the ADA 

12   defines a disability as “a physical or mental impairment that substantially 

13   limits one or more major life activities of such individual.”  42 U.S.C. 

14   § 12102(1)(A).  Even before the 2008 amendments to the ADA,2 we recognized 


     2 We agree with the parties—and with every one of our sister circuits to have 
     addressed the issue—that the ADA Amendments Act of 2008, Pub. L. No. 
     110‐325, 122 Stat. 3553 (2008), is not retroactive and is therefore inapplicable to 
     the conduct in this case, which occurred prior to the Act’s effective date of 
     January 1, 2009.  See Wehrley v. Am. Family Mut. Ins. Co., 513 F. App’x 733, 
     738 (10th Cir. 2013); McDonald v. Pa. State Police, 532 F. App’x 176, 176 n.1 
     (3d Cir. 2013); Reynolds v. Am. Nat’l Red Cross, 701 F.3d 143, 151–52 (4th Cir. 
     2012); Nyrop v. Indep. Sch. Dist. No. 11, 616 F.3d 728, 734 n.4 (8th Cir. 2010); 

                                             10
 1   that an impairment “substantially limits” a major life activity if the impaired 

 2   person is “[s]ignificantly restricted as to the condition, manner or duration 

 3   under which [she] can perform” the activity.  29 C.F.R. § 1630.2(j)(1)(ii) (1991); 

 4   see also Bartlett v. N.Y. State Bd. of Law Exam’rs, 226 F.3d 69, 80 (2d Cir. 

 5   2000).3  We also recognized that the Equal Employment Opportunity 

 6   Commission (“EEOC”), tasked with implementing regulations for the ADA, 

 7   listed “sitting” as a major life activity.  See Ryan v. Grae & Rybicki, P.C., 135 

 8   F.3d 867, 870 (2d Cir. 1998) (citing EEOC, Americans with Disabilities Act 

 9   Handbook I–27 (1992)).  

10         Relying principally on Colwell v. Suffolk County Police Department, 

11   158 F.3d 635 (2d Cir. 1998), the District Court reasoned that “[b]ecause, as a 

12   matter of law, an impairment which limits the ability to sit for long periods of 

     Thornton v. UPS, Inc., 587 F.3d 27, 34 n.3 (1st Cir. 2009); Lytes v. DC Water & 
     Sewer Auth., 572 F.3d 936, 945 (D.C. Cir. 2009); Milholland v. Sumner Cnty. 
     Bd of Educ., 569 F.3d 562, 567 (6th Cir. 2009); EEOC v. Agro Distrib., LLC, 555 
     F.3d 462, 469 n.8 (5th Cir. 2009); Becerril v. Pima Cnty. Assessor’s Office, 587 
     F.3d 1162, 1164 (9th Cir. 2009); Kiesewetter v. Caterpillar Inc., 295 F. App’x 
     850, 851 (7th Cir. 2008).   
     3 After the ADA Amendments Act of 2008 the EEOC clarified that “[t]he term 

     ‘substantially limits’ shall be construed broadly in favor of expansive 
     coverage, to the maximum extent permitted by the terms of the ADA” and “is 
     not meant to be a demanding standard.”  29 C.F.R. § 1630.2(j)(1)(i).  Thus, 
     “[a]n impairment need not prevent, or significantly or severely restrict, the 
     individual from performing a major life activity in order to be considered 
     substantially limiting.”  Id. § 1630.2(j)(1)(ii). 

                                             11
 1   time is not recognized as a substantial limitation, Parada is not disabled 

 2   pursuant to the ADA.”  Parada v. Banco Indus. de Venezuela, C.A., No. 10 

 3   Civ. 0883(SHS), 2011 WL 519295, at *6 (S.D.N.Y. Feb. 15, 2011).  Colwell 

 4   involved three police officers who alleged a violation of the ADA by the 

 5   Suffolk County Police Department.  At trial, one of the officers testified that 

 6   he could not “sit ‘too long,’ and [that] ‘prolonged’ sitting is a problem at 

 7   work,” 158 F.3d at 644, while another officer testified that he had “difficulty 

 8   standing ‘for a long period of time,’ or sitting ‘for too long,’” id.  We held that 

 9   the first officer’s testimony was “marked throughout by hedging and a 

10   studied vagueness, so that there is no support for the idea that his 

11   impairments would be significantly limiting to ‘the average person in the 

12   general population.’”  Id. (quoting 29 C.F.R. § 1630.2(j)(1) (1998)).  We held 

13   that the second officer’s testimony did not support the conclusion that he was 

14   “‘substantially’ impaired in his ability to . . . sit . . . as compared with the 

15   average person.”  Id.  We therefore overturned the jury’s verdict that the 

16   defendant police department was liable under the ADA.  Id. at 647. 

17         Some district courts have mistakenly interpreted Colwell as creating a 

18   per se rule that “the major life activity of sitting is substantially limited only if 




                                               12
 1   the plaintiff’s impairment precludes him from sitting at all, not if the 

 2   plaintiff’s impairment merely makes it more difficult to sit.”  Batac v. Pavarini 

 3   Constr. Co., No. 03 Civ. 9783(PAC), 2005 WL 2838600, at *6 (S.D.N.Y. Oct. 27, 

 4   2005); cf. Glozman v. Retail, Wholesale & Chain Store Food Emps. Union, 

 5   Local 338, 204 F. Supp. 2d 615, 622 (S.D.N.Y. 2002) (citing Colwell and holding 

 6   that as a general matter “the inability to sit or stand for an extended duration 

 7   does not amount to a substantial limitation on a major life activity”).  In fact, 

 8   our holding in Colwell is much narrower: vague statements about a plaintiff’s 

 9   difficulties with “prolonged” sitting, without more, will not suffice to support 

10   a finding of an ADA violation.   

11         To read Colwell more broadly to state a categorical rule would conflict 

12   with our precedent in other ADA cases, in which we have rejected bright‐line 

13   tests and instead emphasized the need for a fact‐specific inquiry.  See, e.g., 

14   McMillan, 711 F.3d at 126; Schaefer v. State Ins. Fund, 207 F.3d 139, 143 (2d 

15   Cir. 2000).  Such a categorical approach also conflicts with the EEOC’s 

16   implementing regulations governing Parada’s claim, which emphasized that 

17   the determination of whether an impairment substantially limits a major life 

18   activity involves several factors.  29 C.F.R. § 1630.2(j) (1991).  We certainly 




                                              13
 1   have never required that a plaintiff show that she is unable to sit at all.  If a 

 2   plaintiff offers evidence that she cannot sit for a prolonged period of time, she 

 3   may well be disabled under the ADA, depending on her specific factual 

 4   circumstances.  Of course, we recognize that the inability to sit for even an 

 5   abbreviated period of time, see Picinich v. United Parcel Serv., 321 F. Supp. 2d 

 6   485, 502 (N.D.N.Y. 2004) (inability to stand, sit, or walk for more than thirty 

 7   minutes was a substantially limiting impairment); Meling v. St. Francis Coll., 

 8   3 F. Supp. 2d 267, 273–74 (E.D.N.Y. 1998) (restrictions on ability to walk, sit, 

 9   and stand for no more than fifteen minutes each were substantially limiting 

10   impairments), is more likely to be a substantial limitation of a major life 

11   activity than is the inability to sit for prolonged periods; few people are able 

12   to sit for hours on end without genuine discomfort.  

13         Having clarified that the inability to sit even for a prolonged period of 

14   time may be a disability depending on the totality of the circumstances, we 

15   vacate the District Court’s judgment relating to Parada’s claim of 

16   discrimination under the ADA.  We leave it to the District Court on remand 

17   to determine in the first instance if the record reflects a genuine dispute of fact 

18   as to whether Parada’s inability to sit for a prolonged period of time 




                                              14
 1   constitutes a substantial limitation of a major life activity, and to address any 

 2   remaining arguments advanced by the Bank in its summary judgment 

 3   motion.  We note that although Parada’s claims that she was “unable to sit, 

 4   stand, and work” and that her lower back pain increased with “prolonged 

 5   sitting” or “sitting for a long time” were somewhat vague as to duration, she 

 6   submitted more specific medical reports in opposition to BIV’s motion to 

 7   dismiss the FLSA claim.  One of these reports stated that “she only can sit for 

 8   15 mins. then she has to stand up, but before [February 19, 2008] she only can 

 9   sit for 10 mins.”  Joint App’x 790.   

10         2. Retaliation Claim 

11         Parada also asks us to vacate the District Court’s dismissal of her ADA 

12   retaliation claim.  Reasoning that the four‐month period between her requests 

13   for an ergonomic chair and her termination was too long to infer causation 

14   based on temporal proximity, the District Court held that Parada failed to 

15   establish a prima facie case of retaliation.  In urging a contrary conclusion, 

16   Parada abandons on appeal the argument that termination constituted the 

17   relevant retaliatory act and points instead to BIV’s letters of reprimand, which 

18   preceded her termination and may be close enough in time to her requests for 




                                              15
 1   accommodation to satisfy the causation element.  However, Parada did not 

 2   argue in the District Court that BIV’s letters of reprimand constituted an 

 3   adverse employment action for the purpose of establishing a prima facie case 

 4   of retaliation.  We therefore consider the argument to have been forfeited.  See 

 5   Allianz Ins. Co. v. Lerner, 416 F.3d 109, 114 (2d Cir. 2005) (“[I]t is a well‐

 6   established general rule that an appellate court will not consider an issue 

 7   raised for the first time on appeal.” (quotation marks omitted)).  Parada 

 8   having abandoned any remaining valid basis for challenging the District 

 9   Court’s dismissal of her retaliation claim, we affirm.  See Cruz v. 

10   FXDirectDealer, LLC, 720 F.3d 115, 124 n.5 (2d Cir. 2013).  

11         3. FLSA Claim 

12         Parada’s last day of work at BIV was November 8, 2007, and she filed 

13   her FLSA claim on December 23, 2009.  The FLSA provides a two‐year statute 

14   of limitations on actions to enforce its provisions, “except that a cause of 

15   action arising out of a willful violation may be commenced within three years 

16   after the cause of action accrued.”  29 U.S.C. § 255(a).  Parada argues that her 

17   FLSA claim was timely because (1) she is entitled to equitable tolling based on 

18   DOL’s lengthy review of her claim and because of her brief illness, and 




                                              16
 1   (2) there was record evidence that the Bank’s FLSA violation was willful, thus 

 2   triggering the three‐year statute of limitations.  We briefly address each 

 3   argument in turn and ultimately affirm the District Court’s dismissal of the 

 4   FLSA claim on statute of limitations grounds.   

 5         “To qualify for equitable tolling, the plaintiff must establish that 

 6   extraordinary circumstances prevented [her] from filing [her] claim on time, 

 7   and that [s]he acted with reasonable diligence throughout the period [s]he 

 8   seeks to toll.”  Phillips v. Generations Family Health Ctr., 723 F.3d 144, 150 

 9   (2d Cir. 2013) (quotation marks and alterations omitted).  Parada does not 

10   merit equitable tolling based on her DOL filing because she could have filed 

11   her FLSA claim, which has no administrative exhaustion requirement, see 

12   Barrentine v. Arkansas‐Best Freight Sys., Inc., 450 U.S. 728, 740 (1981), prior to 

13   or during the DOL’s review, cf. Johnson v. Ry. Express Agency, Inc., 421 U.S. 

14   454, 465–66 (1975) (holding that a plaintiff is not entitled to equitable tolling of 

15   the limitations period for a claim under 42 U.S.C. § 1981 during the pendency 

16   of an EEOC administrative complaint).  Nor, on the record before us, was 

17   Parada’s medical condition severe enough to prevent her from filing the FLSA 

18   claim earlier.  First, Parada suffered a physical rather than mental 




                                              17
 1   impairment.  Second, apart from a short stay in the hospital, Parada points to 

 2   nothing in the record that suggests her physical condition prevented her from 

 3   pursuing her FLSA claim earlier.  To the contrary, by asking the DOL to 

 4   review her claim in 2008 – well within the two‐year statute of limitations – 

 5   Parada showed that she was capable of taking legal action much earlier.  Her 

 6   case is therefore to be distinguished from Brown v. Parkchester South 

 7   Condominiums, 287 F.3d 58 (2d Cir. 2002), upon which she relies.   

 8         Pointing next to the three‐year statute of limitations for willful FLSA 

 9   violations under 29 U.S.C. § 255(a), Parada urges that BIV’s FLSA violation 

10   was “willful.”  “[T]o prove a willful violation of the FLSA within the meaning 

11   of § 255(a), it must be established that the employer either knew or showed 

12   reckless disregard for the matter of whether its conduct was prohibited by the 

13   statute.”  Reich v. Waldbaum, Inc., 52 F.3d 35, 39 (2d Cir. 1995) (quotation 

14   marks omitted).  “[I]f an employer acts unreasonably, but not recklessly, in 

15   determining its legal obligation, its action should not be considered willful.”  

16   Id. (quotation marks and alterations omitted).  The “plaintiff bears the burden 

17   of proof” on the issue of willfulness for statute of limitations purposes.  

18   Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 141 (2d Cir. 1999).  Like the 




                                             18
 1   District Court and the DOL, we discern no record evidence of BIV’s willful 

 2   violation of the FLSA when it mistakenly classified Parada as exempt from 

 3   the FLSA’s overtime requirements.  Indeed, Parada failed to adduce any 

 4   evidence regarding how the misclassification occurred.   

 5         4. Supplemental Jurisdiction Over State and City Law Claims 

 6         In view of our decision to vacate the District Court’s dismissal of 

 7   Parada’s claim of discrimination under the ADA, we also vacate the judgment 

 8   of the District Court dismissing Parada’s analogous discrimination and 

 9   retaliation claims against BIV under the NYSHRL and the NYCHRL.  See 

10   Rivera v. Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 27 (2d Cir. 2014) 

11   (quoting 28 U.S.C. § 1367(c)(1), (2) & (4); Treglia v. Town of Manlius, 313 F.3d 

12   713, 723 (2d Cir. 2002)).  

13                                   CONCLUSION 
14                                          
15         For the foregoing reasons, we AFFIRM the District Courtʹs judgment 

16   with respect to Parada’s claim under the FLSA as well as her claim of 

17   retaliation under the ADA, VACATE the District Courtʹs judgment with 

18   respect to Parada’s claim of discrimination under the ADA and her claims 




                                            19
1   under the NYSHRL and the NYCHRL, and REMAND for further proceedings 

2   consistent with this opinion. 




                                     20